


110 HR 4893 IH: To penalize States that prohibit oil and gas exploration

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4893
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To penalize States that prohibit oil and gas exploration
		  within their borders by denying them the use of any oil or natural gas produced
		  domestically elsewhere.
	
	
		1.State hypocrisy
			 reform
			(a)Any State that
			 does not allow the exploration or the production of oil or gas within that
			 State’s boundaries or within the contiguous coastal zones of that State is
			 prohibited from receiving oil or gas produced in any other State in the United
			 States or its contiguous coastal zone.
			(b)As used in this
			 section the term State means an entity that is a State of the
			 United States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands of the United States, Guam, American Samoa, the Trust Territory
			 of the Pacific Islands, the Commonwealth of the Northern Mariana Islands, or
			 any territory or possession of the United States, an Indian tribe, or a unit of
			 local government of that entity.
			
